DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 07/18/2022 is acknowledged.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the section taken at a middle portion in a vertical direction showing the elastic structure having a substantially u-shaped form (Claim 3) and the bottom (Claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Shoe Including an Elastic Structure.
Claim Objections
Claims 4, 7, and 11 are objected to because of the following informalities:    
“an inner surface of the elastic structure and a rear end surface of the sole opposes with a distance therebetween” in Claim 4 should read “an inner surface of the elastic structure opposes a rear end surface of the sole with a distance therebetween”
“a front end of the inner foot side portion is located forward then the front end” in Claim 7 should read “a front end of the inner foot side portion is located more forward than a front end”
“to claim 10, the heel support portion” in Claim 11 should read “to claim 10, wherein the heel support portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crary (US 6457261)
Regarding Claim 1, Crary teaches a shoe (fig. 1) comprising: a sole (10) including a foot contacting surface (see annotated Fig.) and a ground contacting surface (see annotated Fig.); an upper (see annotated Fig.) at least partially covering the foot contacting surface of the sole (10) (annotated fig. 5 shows the upper at least partially covering the foot contacting surface); and an elastic structure (see annotated fig.) curving upwards towards a rear direction at least from an outer foot side of the ground contacting surface (annotated fig. 2 shows the elastic structure curving upwards towards a rear direction from the outer foot side of the ground contacting surface).
Regarding Claim 2, Crary teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Crary further teaches wherein the elastic structure (see annotated fig.), view from a side, has a substantially U-shaped form protruding rearwards, and an upper end (see annotated Fig.) of the elastic structure is connected to the foot contacting surface (Annotated figs. 2 and 5 show the side view of the elastic structure having a substantially u-shaped form protruding backwards, and the upper end attached to the foot contacting surface; col. 7 ll. 9-11, “A vertical heel stiffener 56 is provided that is unitary with lower plate 24 and connected to the heel cup 20 with adhesive,” wherein the vertical heel stiffener is part of the elastic structure, and the heel cup extends along the foot contacting surface (see fig. 5)).
Regarding Claim 3, Crary teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Crary further teaches wherein at a section taken at a middle portion in a vertical direction, the elastic structure (see annotated fig.) has a substantially U-shaped form when viewed from above (figs. 1 and 2 show portion 56 of the elastic structure (see annotated fig.) being curved around a back side of the sole structure, therein a section taken at a middle portion in a vertical direction would also be curved, and have a substantially U-shaped form when viewed from above).
Regarding Claim 4, Crary teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Crary further teaches wherein an inner surface (see annotated Fig.) of the elastic structure (34) and a rear end surface (see annotated Fig.) of the sole (10) opposes with a distance therebetween (annotated fig. 5 shows the inner surface of the elastic structure and the rear end surface of the sole being opposed and having a distance between one another, as shown by a through hole formed therein).
Regarding Claim 5, Crary teaches all of the limitations of the shoe of Claim 4, as discussed in the rejections above. Crary further teaches wherein the rear end surface (see annotated Fig.) of the sole (14) has a forwardly curved shape toward a bottom (annotated fig. 5 shows the rear end surface of the sole (10) having a forwardly curved shape towards a bottom), and a space (see annotated Fig.) penetrating in a width direction is formed between the rear end surface (see annotated Fig.) of the sole (14) and the inner surface (see annotated Fig.) of the elastic structure (34) (annotated fig. 5 shows a space formed between the rear end surface of the sole and the inner surface of the elastic structure).
Regarding Claim 6, Crary teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Crary further teaches wherein the elastic structure comprises: an inner foot side portion (see annotated Fig.) extending along at least an inner foot side of a rear foot portion of the foot contacting surface; and an outer foot side portion (see annotated Fig.) extending along at least the outer foot side of the rear foot portion of the foot contacting surface (annotated fig. 3 shows the inner and outer foot side portions extending along the inner foot side and outer foot side, respectively, in the rear foot portion).
 Regarding Claim 7, Crary teaches all of the limitations of the shoe of Claim 6, as discussed in the rejections above. Crary further teaches wherein a front end of the inner foot side portion (see annotated Fig.) is located forward then the front end of the outer foot side portion (see annotated Fig.) (annotated fig. 3 shows the front end of the inner foot side portion being more forward than the front end of the outer foot side portion).
Regarding Claim 8, Crary teaches all of the limitations of the shoe of Claim 7, as discussed in the rejections above. Crary further teaches wherein the inner foot side portion (see annotated Fig.) and the outer foot side portion (see annotated Fig.) are connected to one another at a rear side of a rear end of the ground contacting surface (annotated fig. 3 shows the inner and outer foot side portions being connected to one another at a rear side of a rear end of the ground contacting surface).
Regarding Claim 9, Crary teaches all of the limitations of the shoe of Claim 7, as discussed in the rejections above. Crary further teaches wherein a groove (see annotated Fig.) is formed between the inner foot side portion (see annotated Fig.) and the outer foot side portion (see annotated Fig.) (annotated fig. 3 shows a groove formed between the inner and outer foot side portions).
Regarding Claim 10, Crary teaches all of the limitations of the shoe of Claim 1, as discussed in the rejections above. Crary further teaches wherein a heel support portion (20) is located on the foot contacting surface (see annotated Fig.) for supporting a wearer's heel when wearing the shoe (Annotated fig. 5 shows the heel support portion located on the foot contacting surface in the heel region, therein supporting the wearer’s heel when in use), wherein the heel support portion (20) is connected to the elastic structure (see annotated Fig.) (fig. 1 shows the heel support portion (20) being connected to the elastic structure; col. 7 ll. 9-11, “A vertical heel stiffener 56 is provided that is unitary with lower plate 24 and connected to the heel cup 20 with adhesive,” wherein the vertical heel stiffener and lower plate are part of the elastic structure).
Regarding Claim 11, Crary teaches all of the limitations of the shoe of Claim 10, as discussed in the rejections above. Crary further teaches wherein the heel support portion (20) is connected to the elastic structure (see annotated Fig.) so that force can be transferred in a vertical direction (fig. 1 shows the heel support portion (20) being connected to the elastic structure via heel stiffener (56) of the elastic structure which extends vertically, allowing force to be transferred in a vertical direction; col. 7 ll. 12-13, “The heel stiffener is the medial side of the heel, and as a result provides over pronation control,” wherein as the elastic structure provides pronation control, it is controlling forces that have been transferred in a vertical direction).
Regarding Claim 12, Crary teaches all of the limitations of the shoe of Claim 10, as discussed in the rejections above. Crary further teaches an inner foot side support portion (see annotated Fig.) connected to the heel support portion and extending along an inner foot side at least from a rear foot portion to a middle foot portion; and an outer foot side support portion (see annotated Fig.) connected to the heel support portion and extending along the outer foot side at least from the rear foot portion to the middle foot portion (annotated figs. 5 and 6 show the inner and outer foot side support portions being connected to the heel support portion (20) and extending along an inner foot side and an outer foot side, respectively, both from a rearfoot portion to a midfoot portion  as shown in fig. 5)

    PNG
    media_image1.png
    342
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    583
    878
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    475
    782
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    865
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    522
    762
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 2008/0078101) teaches an article of footwear having an elastic structure and a heel support portion, the elastic structure being attached to the heel support portion. Descargue (WO 2009/010700) teaches an article of footwear having an elastic structure and a heel support structure, the elastic structure having a u-shaped rear protrusion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732